Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 3/15/2021, to the Office action mailed 3/17/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 1 and 9, and presented arguments in response to the Office action.   
Claims 1-20 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application’s claim of priority to Application No. 62/682,377 is acknowledged.  The instant claims have a priority date of 8 June 2018 (the filing date of Application No. 62/682,377).


Withdrawn Specification Objections
The objections to the Specification set forth in the previous Office action have been withdrawn in view of Applicant’s present amendments of the Specification.

Withdrawn Claim Objections
The objection of Claim 7 (9) set forth in the previous Office action has been withdrawn in view of Applicant’s present amendment of Claim 9.  As noted by Applicant, the claim objection set forth in the previous Office action incorrectly recited Claim 7 instead of Claim 9.

Withdrawn Rejections
The rejection of Claims 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s persuasive arguments.
The rejection of Claims 10-12, 14 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, set forth in the previous Office action, has been withdrawn
The rejection of Claims 2-6, 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Malinoff et al. (“Sublingual Buprenorphine Is Effective in the Treatment of Chronic Pain Syndrome”, American Journal of Therapeutics, 2005, Vol. 12(5), pp. 379-384), set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection of Claims 2-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malinoff et al. (“Sublingual Buprenorphine Is Effective in the Treatment of Chronic Pain Syndrome”, American Journal of Therapeutics, 2005, Vol. 12(5), pp. 379-384) as applied to claims 1 and 7 above, and further in view of SUBUTEX® Prescribing Information (Revised 12/2011, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of treating chronic pain, the method comprising the steps of:  determining an initial level of morphine milligram equivalents (MME) in the individual; and administering a therapeutically effective dose of buprenorphine to an individual.  There is insufficient antecedent basis for “the individual” in the claim.  Furthermore, it is not clear that “an individual” is “the individual”.
Claim 1 is also indefinite because there does not appear to be a nexus between the step of determining an initial level of MME and step of administering a therapeutically effective dose of buprenorphine (i.e., it appears that the claim is missing a step of determining the therapeutically effective dose of buprenorphine based on the initial level of MME).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Daitch et al. (“Conversion of Chronic Pain Patients from Full-Opioid Agonists to Sublingual Buprenorphine”, Pain Physician, 2012 Jul;15(3 Suppl):ES59-66).
Claim 1 is drawn to a method of treating chronic pain, the method comprising the steps of:  determining an initial level of morphine milligram equivalents (MME) in the individual; and administering a therapeutically effective dose of buprenorphine to an individual.  
Daitch et al. (“Daitch”) discloses at page ES61 (right column) the following:
Sublingual buprenorphine-naloxone in tablet form was prescribed to patients with poorly controlled chronic pain. Patients were on a variety of opioid medications. Some were on different types of long-acting and short-acting opioid medications. The medications were converted to morphine equivalents and added together to obtain a preinduction amount of morphine equivalents for each patient. 
Buprenorphine SL was administered to patients after they had discontinued all opioid medications at least 24 hours prior (48-72 hours for methadone). Initially, 8 mg of buprenorphine SL was given sublingually. Patients were instructed to dissolve an additional dose of 8 mg one hour later if pain or withdrawal symptoms continued. Patients were instructed not to exceed 32 mg of buprenorphine SL daily. [Emphasis added]

Daitch teaches treating chronic pain in an individual by the administration of a therapeutically effective dose of sublingual buprenorphine, and prior to the initiation of supra). Therefore, Daitch clearly anticipates all of the limitations of instant claim 1.
The above disclosure of the administration of buprenorphine sublingual tablets by Daitch also clearly anticipates instant claims 7 and 8.  Sublingual administration is a form of parenteral administration.  See WikiLectures, “Routes of Drug Administration”; cited in previous Office action (provided for evidentiary purposes).
Instant claim 2 is directed to the method of claim 1, wherein the buprenorphine is administered to the individual in an amount of “about 7.5 mg to about 10.75 mg per day”.  Claim 3 is directed to the method of claim 1, wherein the buprenorphine is administered to the individual in an amount of “about 7.5 mg per day”.  Claim 4 is directed to the method of claim 1, wherein the buprenorphine is administered to the individual in an amount of “about 8.89 mg per day”. Claim 5 is directed to the method of claim 1, wherein the buprenorphine is administered to the individual in an amount of “about 9.03 mg per day”.  Claim 6 is directed to the method of claim 1, wherein the buprenorphine is administered to the individual in an amount of “about 10.75 mg per day”.  Emphasis added.
As presented above, Daitch teaches “8 mg of buprenorphine SL was given sublingually. Patients were instructed to dissolve an additional dose of 8 mg one hour later if pain or withdrawal symptoms continued. Patients were instructed not to exceed 32 mg of buprenorphine SL daily.”  Thus, Daitch teaches a daily dose of 8 mg if the pain and withdrawal symptoms are effectively treated.  The patient may take an additional 8 mg sublingual tablet one hour later if the pain or withdrawal symptoms continue, thus providing a daily dose of 16 mg.  The patient may take additional 8 mg doses, up to a 
A daily dose of 8 mg anticipates a daily dose of about 7.5 mg to about 10.75 mg as recited in claim 2, about 7.5 mg as recited in claim 3, and about 8.89 mg as recited in claim 4.  Additionally, a daily dosage range of 8 mg to 32 mg closely overlaps the range of doses recited by instant claims 2-6.
Alternatively, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.  Furthermore, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).

Claims 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daitch et al. (“Conversion of Chronic Pain Patients from Full-Opioid Agonists to Sublingual Buprenorphine”, Pain Physician, 2012 Jul;15(3 Suppl):ES59-66).
Independent claim 11 is drawn to a method of treating chronic pain of an individual, the method comprising the steps of: determining an initial level of morphine milligram equivalents (MME) in the individual; determining a therapeutically effective dose of buprenorphine based on the level of MME; and administering the therapeutically effective dose of buprenorphine to the individual.  Claim 12 is drawn to the method of claim 11, wherein the initial level of MME is between about 0-300 mg.  Claim 13 is drawn to the method of claim 12, wherein the buprenorphine is administered to the 11, wherein the buprenorphine is administered to the individual in an amount of about 7.5 mg to about 10.75 mg per day.  Claim 15 is drawn to the method of claim 11, wherein the initial level of MME is between about 0-50 mg, and wherein the buprenorphine is administered to the individual in an amount of about 7.5 mg per day.  Claim 16 is drawn to the method of claim 11, wherein the initial level of MME is between about 51-100 mg, and wherein the buprenorphine is administered to the individual in an amount of about 9.03 mg per day.  Claim 17 is drawn to the method of claim 11, wherein the initial level of MME is between about 101-300 mg, and wherein the buprenorphine is administered to the individual in an amount of about 10.75 mg per day.  Independent claim 18 is drawn to a method of treating chronic pain of an individual, the method comprising the steps of: determining an initial level of morphine milligram equivalents (MME) in the individual, wherein the initial level of MME is between about 0-300 mg; determining a therapeutically effective dose of buprenorphine based on the initial level of MME, wherein the therapeutically effective dose of buprenorphine is between about 7.5 mg to about 10.75 mg per day; and administering the therapeutically effective dose of buprenorphine to the individual.  Claim 19 is drawn to the method of claim 18, wherein if the initial level of MME is between about 0-50 mg, an average of about 7.5 mg of the buprenorphine is administered to the individual per day; wherein if the initial level of MME is between about 51-100 mg, an average of about 9.03 mg of the buprenorphine is administered to the individual per day; and wherein if the initial level of MME is between about 101-300 mg, an average of about 10.75 mg of the buprenorphine is administered to the individual per day.  Claim 20 is drawn to the 
Daitch et al. (“Daitch”) discloses at page ES61 (right column) the following:
Sublingual buprenorphine-naloxone in tablet form was prescribed to patients with poorly controlled chronic pain. Patients were on a variety of opioid medications. Some were on different types of long-acting and short-acting opioid medications. The medications were converted to morphine equivalents and added together to obtain a preinduction amount of morphine equivalents for each patient. 
Buprenorphine SL was administered to patients after they had discontinued all opioid medications at least 24 hours prior (48-72 hours for methadone). Initially, 8 mg of buprenorphine SL was given sublingually. Patients were instructed to dissolve an additional dose of 8 mg one hour later if pain or withdrawal symptoms continued. Patients were instructed not to exceed 32 mg of buprenorphine SL daily. [Emphasis added]

Daitch teaches treating chronic pain in an individual by the administration of a therapeutically effective dose of sublingual buprenorphine, and prior to the initiation of the buprenorphine treatment, a calculation of the MME of the opioids previously used by the subject for the treatment of the chronic pain (supra).  Daitch teaches that patients treated with sublingual buprenorphine had a statistically significant decrease in pain score compared to base-line (prior to conversion to buprenorphine).  The group of patients having a preinduction MME of 0-99 had an average decrease in pain score of about 2.3 (pain scale 0-10).  The group of patients having a preinduction MME of 100-199 had an average decrease in pain score of about 2.7.  The group of patients having a preinduction MME of 200-299 had an average decrease in pain score of about 2.1.  The group of patients having a preinduction MME of 300-399 had an average decrease 
It is apparent that, on average, there is an inverse relationship between preinduction MME and decreased pain score in buprenorphine SL treated patients (i.e., higher MME prior to buprenorphine induction results in a diminished reduction in pain score).  Although a direct relationship between MME and therapeutic dose of buprenorphine is not disclosed by Daitch, it would be reasonably expected by one skilled in the art that, on average, higher doses of buprenorphine would be required in patients that have a higher preinduction MME.  Whereas Daitch teaches a therapeutic daily dosage range of 8 mg to 32 mg (supra), which closely overlaps the range of doses recited by the instant claims, the claimed doses are deemed to be prima facie obvious.  Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.  Furthermore, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
Daitch does not teach buprenorphine administration by subcutaneous, intravenous or intramuscular injection, as recited by dependent claim 9.  However, one of ordinary skill would have found it obvious to administer buprenorphine by injection under certain circumstances.  For example, injection would be an appropriate means of 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-20 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629